TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00488-CV



                          U.S. Bank National Association, Appellant

                                                v.

                    Falcon Pointe Community Association, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-12-003545, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s notice of appeal was filed on July 19, 2013, and appellant sent court

reporter Albert Alvarez a request for the reporter’s record that same date, asking Mr. Alvarez to

contact appellant’s attorney about any necessary deposits and the final cost of the record. On

September 4, we sent Mr. Alvarez notice that the record was overdue, see Tex. R. App. P. 35.1(c)

(in restricted appeal, record due within thirty days of filing of notice of appeal), asking him to

respond by September 16 either by filing the record or by explaining the delay and estimating when

the record would be complete. To date, Mr. Alvarez has not responded to our notice. We therefore

order Albert Alvarez to file a complete reporter’s record no later than December 6, 2013. Failure

to do so will result in Mr. Alvarez being called before this Court to show cause why he should not

be held in contempt for violating our order.
              It is ordered November 8, 2013.



Before Justices Puryear, Rose and Goodwin




                                                2